Citation Nr: 0331530	
Decision Date: 11/14/03    Archive Date: 11/25/03

DOCKET NO.  00-04 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of a 
collapsed lung.

2.  Entitlement to service connection for a hearing loss 
disability.  

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Crowley, Counsel




REMAND

On October 22, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Determine if the information obtained 
from NPRC and/or the Navy shows that the 
veteran served on the USS Idaho between 
April 1945 and June 1945.  

A.  If so, contact the Navy and request 
copies of deck logs and sick bay records 
for the USS Idaho, dated from April 1, 
1945, to June 1, 1945, as well as any 
clinical records of the veteran's that 
may be available from the Naval hospital 
in Guam, dated from April 1, 1945, to 
June 1, 1945.  

B.  Specifically, ask for all records of 
the veteran that show his complaints, 
diagnoses, or treatment for a collapsed 
lung, hearing loss, or tinnitus.

2.  After all requested evidence is 
associated with the record,  make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded pulmonary and audiological 
examinations.

I.  The examiners must review the claims' 
folder and must state that he/she did so.

II.  The examiners should elicit from the 
veteran a detailed history regarding the 
onset and progression of relevant 
symptoms.  

III.  All indicated tests and studies, 
including a chest x-ray and audiometric 
examination, should be accomplished.  

IV.  The pulmonologist should address the 
following questions:
(a).  Is there any medical evidence that 
the veteran ever had a collapsed lung? 
(b).  If so, does the veteran currently 
suffer from residuals of a collapsed lung 
that he claimed occurred in 1945?  
(c).  If so, please provide the specific 
diagnoses of the disorders currently 
found.
(d).  Whether it is as least as likely 
than not that any currently diagnosed 
pulmonary disorder (including currently 
diagnosed left lung mass and chronic 
obstructive pulmonary disease) is 
attributable to the veteran's claim to 
have had had a collapsed lung in 1945 or 
has been aggravated by the collapsed 
lung?

V.  The audiologist should address the following 
questions:
(a).  Does the veteran currently suffer from 
tinnitus?
(b).  If so, is it as least as likely than not 
that currently diagnosed tinnitus is attributable 
to the veteran's military service, including his 
service aboard the USS Idaho in the South Pacific 
during World War II?


(c).  Does the veteran currently suffer from 
hearing loss in either ear as defined by VA (i.e., 
hearing in either ear has an auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 
Hertz at 40 decibels or greater; or the auditory 
thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or speech recognition scores 
using the Maryland CNC Test is less than 94 
percent.  See 38 C.F.R. § 3.385.)?
(d).  If so, is it as least as likely than not 
that currently diagnosed hearing loss is 
attributable to the veteran's military service, 
including his service aboard the USS Idaho in the 
South Pacific during World War II?

Note: In providing the above opinions, the 
audiologist must take into account the veteran's 
dates of service aboard the USS Idaho (a 
battleship).  Specifically, if NPRC verified that 
the veteran served aboard the USS Idaho between 
September 1944 and June 1945 historical records 
show that the USS Idaho, during this time period, 
was engaged in offshore bombardment of Japanese 
controlled positions on Guadalcanal, Guam, and Iwo 
Jima and, in April 1945, sustained damage in 
kamikaze attacks off the shores of Iwo Jima which 
required it to go into dry dock for repairs in 
Guam.  (Parenthetically, the Board notes that the 
record on appeal, prior to the above development, 
only showed that the veteran was aboard the USS 
Idaho from August 1945 to February 1946 (i.e., 
after hostilities with Japan ceased on August 15, 
1945).  See service medical records dated in August 
1945 and February 1946.) 

VI.  The examiners should provide all 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached.


3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





